8/31/2020          Case 1:19-cv-01257-ALC-SN
                                      EV Grieve: TheDocument        101-3Table,
                                                    Marshal visits Thaimee  Filed   09/09/20
                                                                                who will              Page 1 of 4
                                                                                         return next week




  EV Grieve
  EV Grieve is an ad-free East Village blog where you'll find local news on the real estate, restaurants
  and residents of the East Village NYC.

  F r i d a y, M a y 1 0 , 2 0 1 9

  The Marshal visits Thaimee Table, who will return next week




  Several readers (H/T Laura for the photos!) noted the arrival of a notice from the Marshal on
  Thaimee Table, the well-regarded Thai restaurant at 99 Third Ave. between 12th Street and 13th
  Street...




https://evgrieve.com/2019/05/the-marshal-visits-thaimee-table-who.html?m=1                                          1/4
8/31/2020          Case 1:19-cv-01257-ALC-SN
                                      EV Grieve: TheDocument        101-3Table,
                                                    Marshal visits Thaimee  Filed   09/09/20
                                                                                who will              Page 2 of 4
                                                                                         return next week




  A similar notice — that the property is now in legal possession of the landlord — is on the front door
  of chef-owner Hong Thaimee's off-shoot, Thaimee Box, on 13th Street near Second Avenue.

  There's isn't any mention of a closure on the Thaimee website or social media properties. But there
  is good news for Thaimee fans: In an email, Chef Thaimee's business partner, Matt Bruck, said that
  they planned to reopen next week. And those notices from the Marshal?: "We are working it all out."

  Chef Thaimee, who previously worked in the kitchens at Jean-Georges’ Spice Market and Perry
  Street restaurants, opened Ngam in 2012 (The Village Voice named Ngam NYC's No. 1 Thai
  restaurant in 2013) ... the restaurant was later renamed Thaimee Table.


    Grieve at 4:05 AM


  3 comments:

            Anonymous May 10, 2019 at 1:21 PM
            This place is a bit odd, with re-namings and multiple closings/re-openings. "Closed for renovation"
            (their most recent sign) is a little different than "Marshall's Possession"!
https://evgrieve.com/2019/05/the-marshal-visits-thaimee-table-who.html?m=1                                          2/4
8/31/2020           Case 1:19-cv-01257-ALC-SN
                                       EV Grieve: TheDocument        101-3Table,
                                                     Marshal visits Thaimee  Filed   09/09/20
                                                                                 who will              Page 3 of 4
                                                                                          return next week

            Reply



            Anonymous May 10, 2019 at 2:01 PM
            Honestly had no idea there was a new well-regarded Thai place on 3rd ave between 12th and 13th.
            Guess I sort of have contempt for that general area now. In my mind it's completely NYU.
            Reply



            Anonymous May 16, 2019 at 11:03 AM
            The space now has a for lease sign.
            Reply



        Enter your comment...




                Comment as:         ericrothstein@g                                Sign out



        Publish          Preview                                                    Notify me



  Comments are moderated by the publisher, EV
  Grieve. Your remarks and lively debates are
  welcome, whether supportive or critical of the
  views herein.

  However, commentary that is intended to
  "flame" or attack, that contains violence, racist
  comments, potential libel and the like will not
  be published.

  This is an individually run blog, not a democratic
  nation nor a wide-open public forum. Comment
  publication is entirely subject to the owner's
  discretion.

  During the coronavirus outbreak, scaremongering
  comments and other fake facts and misguided
  predictions will not be approved.



       ‹                                                                Home                                         ›
                                                                View web version
https://evgrieve.com/2019/05/the-marshal-visits-thaimee-table-who.html?m=1                                               3/4
8/31/2020          Case 1:19-cv-01257-ALC-SN
                                      EV Grieve: TheDocument        101-3Table,
                                                    Marshal visits Thaimee  Filed   09/09/20
                                                                                who will              Page 4 of 4
                                                                                         return next week


                                                              Powered by Blogger.




https://evgrieve.com/2019/05/the-marshal-visits-thaimee-table-who.html?m=1                                          4/4
